Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 11 February 1809
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                                                
                            Sir
                     
                            february 11th 1809.
                        

                        The Establishment of manufactories upon Which every eye almost seem To be Turned In the present moment is and must certainly be considered as a matter of the first magnitude for the prosperity and for the Independence of this country; but those manufactories cannot Improve or Even Subsist unless proper means are resorted To for the purpose of procuring here a never failing Source of prime materials not Inferior in quality to those made use  of In Europe. that principle is particularly obvious with regard to Manu-Factories of Woollen cloth, who Never Should be able To rival those of the old country, if they were To Employ only the coarse wool of our country Sheep and I make no doubt but the Indication of the Government is To remove that Inconvenience by promoting the importation of the Spanish Sheep so well known for The fineness of their wool, which is as you know, The only One Employed in Europe for manufacturing Fine cloth.
                  Last fall I desired my Father To send out to me From France twenty Sheep of the pure Spanish breed, and I would Have applied to You for a permission to Have them put onboard of one of the Government Vessels, if I Had not been acquainted With the Captain of the Ship Union who was polite enough to promise me he would receive them in his vessel. However for fear the Ship Union might have not Stayed long enough In france to allow my Father the necessary Time to have that Spanish family Sent down to the Seaport Town, I Beg Leave, Sir, to request of you the favour of Desiring the Captain of the Ship Mentor who is on the point to Sail for france, to receive on board of His Vessel about a dozen of Sheep, in case Mr. Dupont Sent that Number out to Lorient, and to take when aboard, all possible care of the Same, as they are Very Valuable animals. upon the return of the Vessel I will make good to the captain every expence he may have been at on that a/c.
                  I hope, Sir, that the great advantage Which is To result for This country of The Introduction of an animal So precious and So Scarce on this Side of the atlantic Will plead my excuse for the liberty I take in making the present application
                  I have the honor to be with the greatest respect, of Your Excellency the Most obedient Very Humble Servant
                        
                            
                        
                    